      Case 21-31811 Document 8 Filed in TXSB on 06/06/21 Page 1 of 3



                    IN THE UNITED STATED BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON                                                   ENTERED
                                                                                              06/04/2021
IN RE:                                           §
                                                 §      CASE NO: 21-31811
1917 HEIGHTS HOSPITAL, LLC,                      §
                                                 §
         Debtor.                                 §
                                                 §
                                                 §      CHAPTER 11

                                  ORDER FOR
                   CHAPTER 11 ELECTRONIC STATUS CONFERENCE


       On July 12, 2021 at 9:00 a.m. (Central Standard Time) before the United States Bankruptcy
Court, Houston Division, the Court will conduct an initial electronic status conference in the
above-captioned case. It is therefore:

ORDERED:

   1. 'HEWRURU'HEWRU¶VUHSUHVHQWDWLYHDQG'HEWRU¶VSULPDU\ bankruptcy counsel must appear
      at this status conference;

   2. No fewer than seven (7) days prior to the status conference set by this Order, the Debtor
      must file a Chapter 11 Status Conference Statement RQWKH&RXUW¶V&0(&)V\VWHPthat
      addresses the following:

           a.   The business, financial, and other problems that prompted the filing of this case;
           b.   Attendance at a meeting of creditors pursuant to 11 U.S.C. § 341(a);
           c.   (VWDWH¶VQHHGIRUSURIHVVLRQDOV HJDWWRUQH\Vaccountants, brokers, etc.);
           d.   Unique issues concerning secured debt, employees, cash collateral, executory
                contracts, and existing management;
           e.   Postpetition operations and revenue;
           f.   Status of any litigation pending in or outside this Court;
           g.   Compliance with requests for information from the United States Trustee including,
                but not limited to, requests made in the Initial Debtor Interview;
           h.   Type and adequacy of insurance coverage;
           i.   An outline of the proposed plan;
           j.   A proposed schedule for filing and confirming the proposed plan;
           k.   Debtor-In-Possession Bank Account; and
           l.   Any other matters that might materially affect the administration of this case.

   3. The Debtor shall serve its Chapter 11 Status Conference Statement on the United States
      Trustee and any official committee appointed pursuant to 11 U.S.C. § 1102, or, if no such
1/2
      Case 21-31811 Document 8 Filed in TXSB on 06/06/21 Page 2 of 3



       committee(s) has (have) been appointed, on the creditors that hold the twenty largest
       general unsecured claims, excluding insiders. If any committee is represented by counsel,
       service upon committee counsel shall constitute service upon the committee. Failure to
       comply with this order may result in conversion of this case to one under Chapter 7.

  4. To participate electronically, parties must follow the instructions set forth on Judge
     5RGULJXH]¶V ZHE SDJH ORFDWHG DW https://www.txs.uscourts.gov/content/united-states-
     bankruptcy-judge-eduardo-v-rodriguez. Parties are additionally instructed to: (i) call in
     utilizing the dial-in-number for hearings before Judge Rodriguez at 832-917-1510,
     conference room number 999276 And to (ii) log on to GoToMeeting for video appearances
     and witness testimony, utilizing conference code: judgerodriguez.

        SIGNED June 4, 2021



                                                    __________________________________
                                                              Eduardo Rodriguez
                                                        United States Bankruptcy Judge




2/2
                        Case 21-31811 Document 8 Filed in TXSB on 06/06/21 Page 3 of 3
                                                              United States Bankruptcy Court
                                                                Southern District of Texas
In re:                                                                                                                 Case No. 21-31811-evr
1917 Heights Hospital, LLC                                                                                             Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0541-4                                                  User: jchavez                                                               Page 1 of 1
Date Rcvd: Jun 04, 2021                                               Form ID: pdf002                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 06, 2021:
Recip ID                 Recipient Name and Address
db                     + 1917 Heights Hospital, LLC, 1917 Ashland Street, #300, Houston, TX 77008-3994

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             Arbitra Capital Partners, LLC

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 06, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 4, 2021 at the address(es) listed below:
Name                               Email Address
H Miles Cohn
                                   on behalf of Creditor Arbitra Capital Partners LLC mcohn@craincaton.com, mfriery@craincaton.com;mriseden@craincaton.com

Stephen Douglas Statham
                                   on behalf of U.S. Trustee US Trustee stephen.statham@usdoj.gov

Steven Douglas Shurn
                                   on behalf of Debtor 1917 Heights Hospital LLC sdsecf@hwallp.com, dkokenes@hwallp.com

US Trustee
                                   USTPRegion07.HU.ECF@USDOJ.GOV


TOTAL: 4
